DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.

Status of Rejections

Claims 1-5 and 7-11 are pending. Claim 6 is cancelled. New claims 7-11 and amendments to claim 1 filed on 01/12/2021 are acknowledged. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.

Regarding claims 1 and 7, it is unclear if the term “chemical production” recited in the preamble refers to reduction of at least one chemical species selected from the group consisting of water, oxygen, and carbon dioxide at the cathode in the cathode chamber.

Regarding claims 3 and 9, it is unclear if the applicants intended to write “wherein the water, the oxygen or the carbon dioxide is reduced to produce hydrogen, hydrogen peroxide or at least one carbon compound respectively” instead of “wherein the water, the oxygen or the carbon dioxide is reduced to produce hydrogen, hydrogen peroxide or at least one carbon compound.” 

Regarding claims 5 and 7, with respect to the limitation "wherein the photoanode is made of,” it is unclear if the term “is made of” means comprises or consists of.

Claims 2-5 are rejected, because they also depend from the rejected claim 1. 

Claims 8-11 are rejected, because they also depend from the rejected claim 7. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2010/0270158 (hereinafter called Logan) in view of US pre-grant patent publication no. 2018/0251903 (hereinafter called Xiang), and Canadian patent application publication no. CA 2848861 (hereinafter called Ren). 

Regarding claim 1, Logan discloses a system for water treatment, desalination, and chemical production, comprising an anode 124, an anode chamber 114, an anion exchange membrane 120, a middle chamber 118, a cation exchange membrane 122, a cathode chamber 116, and a cathode 126 wherein saltwater is desalinated by electrodialysis in the middle chamber 118 (see Fig. 1 and paragraph 0036). Logan further discloses that the cathode is made of stainless steel (see paragraph 0118), or carbon paper (see paragraph 0082). Logan further teaches that water is reduced to produce hydrogen in the cathode chamber (see paragraphs 0049, 0094, and 0101). 

Logan does not disclose that the anode is a photoanode.

Xiang teaches a solar fuels generator including an anolyte 10 and a catholyte 12 separated by a separator 14, the separator 14 including an anion exchange membrane 16 and a cation exchange membrane 18 (see Fig. 1 and paragraph 0023). Xing further teaches that the photoanode includes a photoanode light absorber (see paragraph 0030). Xiang further teaches that the anode 28 can include an oxidation catalyst layer 30 selected to catalyze an oxidation reaction (see paragraph 0028).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Logan by substituting the electrode taught by Logan with the photoanode taught by Xiang. The person 

Logan in view of Xiang does not explicitly teach that the cathode is made of carbon nanotubes or a composite of carbon paper and carbon nanotubes.

Ren teaches in an embodiment a bioelectrochemical system comprising an anode reaction chamber with an anode, a deionization or desalination chamber, a cathode chamber with a cathode electrode, and ion selective membranes (see Fig. 1 and paragraph 0011), similar to the system for water treatment, desalination, and chemical production taught by Logan. Ren further teaches that exemplary materials for use as the cathode include steel mesh and carbon nanotubes (see paragraph 0081). Ren further teaches that exemplary catholytes include oxygenated water, thus teaching that one chemical species selected from the group consisting of water and oxygen is reduced in the cathode chamber. Thus it is noted that in both Logan and Ren, water is reduced to produce hydrogen in the cathode chamber.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Logan in view of Xiang by substituting the steel cathode taught by Logan with a carbon nanotube cathode as taught by Ren. The person with ordinary skill in the art would have been motivated to make this modification, because in both Logan and Ren, water is reduced to produce hydrogen in the cathode chamber. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) (see MPEP 2144.06 (II).  
	 


Regarding claim 2, Xiang further teaches that a voltage is applied to the photoanode and the cathode and light is irradiated onto the photoanode such that oxygen is produced (see paragraphs 0028 and 0029). 

Regarding claim 3, Logan further teaches that water is reduced to produce hydrogen in the cathode chamber (see paragraphs 0049, 0094, and 0101). Xiang also teaches that water is reduced to produce hydrogen in the cathode chamber (see paragraphs 0027) and carbon dioxide is reduced to produce at least one carbon compound in the cathode chamber (see paragraphs 0039 - 0042).

Regarding claim 4, it is noted that reduction of carbon dioxide to produce a carbon compound is an optional limitation in claim 3. Therefore, it is not required to meet this limitation. 

Regarding claim 5, Xiang further teaches that the photocatalytic photoanode includes a photoanode light absorber including WO3 or TiO2 (see paragraph 0031).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified apparatus by having the photocatalytic photoanode include a photoanode light absorber including WO3 or TiO2 as taught by Xiang (see paragraph 0031). The person with ordinary skill in the art would have been motivated to make this modification, because Xiang teaches that WO3 and TiO2 act as suitable photoanode light absorbers (see paragraph 0031).

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2010/0270158 (hereinafter called Logan) in view of US pre-grant patent publication no. 2018/0230028 (hereinafter called Li).

 Regarding claim 7, Logan discloses a system for water treatment, desalination, and chemical production, comprising an anode 124, an anode chamber 114, an anion exchange membrane 120, a middle chamber 118, a cation exchange membrane 122, a cathode chamber 116, and a cathode 126 wherein saltwater is desalinated by electrodialysis in the middle chamber 118 (see Fig. 1 and paragraph 0036). Logan further discloses that the cathode is made of stainless steel (see paragraph 0118), or carbon paper (see paragraph 0082). Logan further teaches that water is reduced to produce hydrogen in the cathode chamber (see paragraphs 0049, 0094, and 0101).

2O5, SnO2, ZrO2, SrTiO3, KTaO3, Ni- K4Nb6O17, CdS, ZnSCdSe, GaP, CdTe, MoSe2, WSe2, BiVO4 or Fe2O3.

Li teaches a wastewater to chemical fuel conversion device that includes a first chamber and a second chamber, where the first chamber includes a bio-photoanode (see paragraph 0008), wherein the photoanode is made of ZnO, GaP, BiVO4 or Fe2O3 (see paragraphs 0009 – 0012). Li further teaches that the solar-assisted microbial device facilitates the microbial process, and under light illumination, the photoanode provides a large driving force for bio-electron transfer from bacteria to the electrode (see paragraphs 00205 and 0029).

 It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Logan by substituting the electrode taught by Logan with the photoanode taught by Li. The person with ordinary skill in the art would have been motivated to make this modification, because Li teaches that the solar-assisted microbial device facilitates the microbial process, and under light illumination, the photoanode provides a large driving force for bio-electron transfer from bacteria to the electrode (see paragraphs 00205 and 0029).

The limitations “wastewater is treated by chloride ions generated during the desalination, transferred to the anode chamber, and activated by the photoanode, and at least one chemical species selected from the group consisting of water, oxygen, and carbon dioxide is reduced by electrons supplied from the photoanode in the cathode chamber” are directed to functional features and thus do not patentably distinguish over the prior art. A claimed apparatus must be distinguished from the prior art apparatus on the basis of structure. Therefore, the patentability of an apparatus claim depends only on the claimed structure, not 

Regarding claim 8, it is noted that the limitation “wherein a voltage is applied to the photoanode and the cathode and light is irradiated onto the photoanode such that the water treatment, the desalination, and the chemical production take place,” is directed to operation of the claimed system and does not define the structure of the system.  A claimed apparatus must be distinguished from the prior art apparatus on the basis of structure. Therefore, the patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Marketing Int'l, Inc. v. Coolsavings.com Inc., 289 F.3d 801,809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959); In re Gardiner, 171 F.2d 313, 315-16 (CCPA 1948). “[Apparatus claims cover what a device is, not what a device does.’’ Hewlett-Packard Co. v. Bausch & Lomb, Inc., 909 F.2d 1464, 1468, 15 USPQ2d 1525 (Fed. Cir. 1990)).

Regarding claim 9, Logan further teaches that water is reduced to produce hydrogen in the cathode chamber (see paragraphs 0049, 0094, and 0101). 

Regarding claim 10, it is noted that reduction of carbon dioxide to produce a carbon compound is an optional limitation in claim 3. Therefore, it is not required to meet this limitation. 



Response to Arguments 

Applicant’s arguments with respect to the rejection of claim 1 under 35 USC 103 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/SALIL JAIN/Examiner, Art Unit 1795